Citation Nr: 0421037	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-02 008	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include defective vision and hearing.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for defective hearing.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
constitutional psychopathic state with emotional instability.  


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1943 to June 
1944.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied service connection for residuals of a head 
injury, defective vision and defective hearing, and 
essentially determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for constitutional psychopathic state with 
emotional instability.  The veteran timely perfected an 
appeal of these determinations to the Board.  In January 
2004, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing in Reno, Nevada.  

On July 20, 2004, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).  


FINDINGS OF FACT

1.  The veteran did not incur a head injury in service.

2.  The veteran does not have a current disability manifested 
by headaches.

3.  Defective vision was not shown in service and is not 
shown to be related to any incident of service.

4.  Defective hearing was not shown in service or within one 
year thereafter and is not shown to be related to any 
incident of service.

5.  The January 1945 rating decision, which denied service 
connection for constitutional psychopathic state with 
emotional instability, is final.

6.  The evidence received since the January 1945 rating 
decision is either cumulative or redundant of evidence 
previously considered, or the evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include defective vision 
and hearing, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  Defective vision was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  Defective hearing was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  The evidence received since the RO denied the claim of 
entitlement to service connection for constitutional 
psychopathic state with emotional instability is not new and 
material, and thus the claim for service connection for 
constitutional psychopathic state with emotional instability 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical and lay evidence necessary to substantiate his 
claims.  In an August 2001 letter, VA informed the veteran 
and his representative of the evidence necessary to 
substantiate a claim for service connection.  Additionally, 
the veteran was provided with a copy of the appealed March 
2002 rating decision and the October 2002 statement of the 
case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the information and 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the August 
2001 letter, VA informed the veteran that VA would obtain his 
service medical records and any VA medical records that he 
identifies, and help obtain any non-VA medical records that 
he identifies.  In this regard, the letter also asked the 
veteran to identify the name and address of any hospital or 
other facility that has records pertinent to his claims, so 
that VA could request them on his behalf.  The letter also 
informed the veteran of the various types of evidence that he 
could submit, including records and statements from service-
medical personnel, employment and insurance physical 
examination reports and pharmacy prescription records.  
Additionally, in a November 2003 letter, the veteran was 
specifically informed that VA would obtain relevant records 
from any federal agencies and make reasonable efforts to 
obtain relevant records from non-federal agencies, but that 
the veteran must provide enough information about the records 
so that VA could request them.  The letter also asked the 
veteran to inform VA of any additional information or 
evidence that might support his claims.  Moreover, in a 
February 2004 letter, VA provided the veteran with another 
opportunity to submit additional evidence concerning his 
appeal.  Thus, the Board finds that the aforementioned 
correspondences informed the veteran of the information and 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the Board finds that VA has made reasonable efforts 
to inform the veteran that he could submit any information or 
evidence in support of his claims.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service medical 
records and assertions made by the veteran in support of his 
claims.  Additionally, it appears that all of the veteran's 
service medical records have been obtained and associated 
with his claims file.  Furthermore, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain.  The Board also notes that the veteran has submitted 
additional evidence since the issuance of the October 2002 
Statement of the Case; however, the Board observes that the 
veteran submitted accompanying waivers of initial RO 
consideration for this evidence in January and July 2004.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims based on 
the current record poses no risk of prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection for Residuals of a Head Injury

Factual Background

Service medical records dated from April to June 1944 reflect 
that the veteran had been hospitalized for dizziness and 
headaches.

An April 1944 record shows complaints of severe frontal 
headaches and vertigo relieved only by lying down.  The 
veteran denied visual disturbances or other neuromuscular 
abnormalities.  The veteran indicated that his mother and one 
of his father's sisters have this same condition, also 
relieved only by bed rest.  The examiner noted a normal, 
healthy appearing person giving the appearance of being 
apathetic, disgruntled, dissatisfied, wanting to go home, and 
lacking in motivation for the service.  The examiner also 
noted that reflexes were generally and hypo active, and that 
cranial nerves were essentially negative.  The veteran 
related a history of cranial injury about 7 years ago being 
hospitalized for two weeks and characterized only by severe 
headaches, and followed by periodic headaches with associated 
dizziness.  

An April 1944 admission note reflects complaints of 
dizziness, headaches and fainting spells that were aggravated 
by noise and not relieved by sedatives.  The note indicates 
that nothing had been found on an organic basis.  The 
examiner noted that in 1939 the veteran suffered a 5-minute 
period of unconsciousness when he was pushed to the sidewalk 
while skating.  There was no laceration of the scalp and no 
bleeding from the ears, nose or mouth.  He had been 
hospitalized for 3 weeks and left feeling fine.  
Approximately two weeks later he began to have periodic 
headaches associated with dizziness and occasional blackouts; 
these have continued since entering the Navy but have not 
been aggravated.  The examiner noted normal ears and normal 
eye grounds.  The examiner diagnosed the veteran with 
constitutional psychopathic state, emotional instability.

May 1944 records show that the veteran had been in a closed 
ward, transferred to an open ward, and then requested to be 
returned to the closed ward.  

Another May 1944 service medical record reflects that the 
veteran appeared before a board of medical survey and was 
given a diagnosis of constitutional psychopathic state, 
emotional instability, and a recommendation of discharge.  

A June 1944 service medical record notes that the veteran was 
given an honorable discharge in accordance with the approved 
recommendation of the board of medical survey.  

Service medical records are negative for complaints of or 
treatment for defective vision.  

Service medical records are negative for complaints of or 
treatment for defective hearing.  

A post-service December 1944 VA examination report shows that 
the veteran complained of occasional headaches.  The veteran 
stated that in 1939 (age 15) he fell on his head while 
skating, was dazed, went home, felt tired and was taken to 
the hospital where he remained three weeks, receiving a 
spinal tap and X-rays.  He stated that he vomited several 
times.  The veteran stated that while in the Navy he got 
along well at Sampson and Pensacola despite his menial 
assignments until after returning from an April 1944 leave 
when he became depressed, had crying spells, was restricted 
the day after returning to camp, and subsequently placed in 
the naval hospital for two months, being discharged in June 
1944.  The veteran stated that he felt fine when he was 
discharged and that there is nothing wrong with him except 
for headaches he gets every few weeks, especially when he is 
working.  Subsequently, he worked six weeks at a neighborhood 
post office but was fired for fighting.  He stated that he 
cannot hold a job because it gives him headaches.  

The examiner made the following observations: all cerebral 
nerves negative; eye and ear reactions negative; heart tones 
clean; blood pressure 112/65; pulse 64, regular; all deep and 
superficial reflexes present, equal, somewhat depressed; and 
no impairment of sensation or balance.  The examiner noted 
that the veteran came almost an hour late for his 
appointment; the veteran had said that he was on the way to 
meet some of his cronies.  The examiner observed the veteran 
to be lackadaisical, stolid and free in his contact.  The 
veteran stated that he was getting no disability or pension 
but that he was putting in an application to get $20.00 a 
week "for nothing."  The veteran stated that his only 
trouble is that he loses his temper too easily.  He stated 
that he disliked schooling, did not want to learn a trade, 
and that he did not need any money but would manage to take 
care of himself somehow.  The veteran stated that he sleeps a 
great deal "because there is nothing else to do" but denied 
any sequalae following the head injury except tiredness which 
disappeared after a while.  

The examiner stated that there was no evidence of any organic 
impairment of structural relationships of objects or recall 
difficulties characteristic of organic traumatic impairment.  
He then provided a diagnosis of no psychosis and added that 
the veteran had a psychopathic personality, infantile 
personality, emotional instability, inferior intelligence, 
and partial social inadaptability.  

The next post-service treatment report of record is for eye 
care dated December 1998.  At that time, the veteran stated 
that he has had glaucoma for the past 10 years and that his 
vision was good in each eye.  The report also indicated an 
ocular history of past surgeries in February and May 1991.  
Subsequent treatment reports all relate to eye care and 
reflect diagnoses of cataracts, macular drusen, corneal 
dystrophy, pseudophakia, glaucoma and refractive error.  




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 3.309 (2003).  

Initially, the Board observes that service medical records 
fail to show an in-service head injury.  The Board 
acknowledges the veteran's statements in his January 2003 VA 
Form 9 that he was hospitalized for over two months in a 
locked ward, that he suffered from headaches and dizziness, 
and that he had severe migraine headaches after discharge.  
The Board also acknowledges the veteran's testimony at his 
January 2004 Board hearing that while in service he cracked 
his head on the grass when he fell from a second floor 
balcony and was hospitalized in a locked ward for over one 
month, and in the hospital altogether for about three months.  
After a careful review of the record, however, the Board 
finds that the veteran's statement of suffering a head injury 
in service is not supported by the record.  In this regard, 
the Board observes that, although service medical records 
reflect hospitalization, partly in a closed ward, for 
complaints of dizziness, headaches and vertigo, they contain 
no mention of an in-service head injury due to a fall.  The 
Board points out that the service medical records are quite 
detailed, yet they make no reference to an in-service head 
injury.  Additionally, the Board observes that the veteran 
was discharged with a diagnosis of constitutional 
psychopathic state with emotional instability, and not for 
residuals of a head injury.

Furthermore, the Board notes that on his July 1944 
application for VA benefits the veteran filed a claim for a 
nervous condition due to a head injury - fractured skull- 
that was aggravated by service, stating that he had been 
treated for a fractured skull prior to service and that he 
had been treated in service for nerves from April to June 
1944.  In this regard, the Board observes that the veteran 
indicated that his pre-service head injury was aggravated by 
service, resulting in a nervous condition; the veteran did 
not allege a separate head injury in service.  Moreover, at 
the January 1944 VA examination, the veteran stated that 
after an April 1944 leave he became depressed, had crying 
spells, was restricted the day after returning to camp, and 
subsequently placed in the naval hospital for two months, 
being discharged in June 1944.  In this regard, the Board 
observes that the veteran made no mention of an in-service 
head injury.

In light of the above, the Board finds incredible the 
veteran's assertion that he suffered a head injury in 
service.  The Board is also cognizant of, and finds relevant, 
the veteran's self-interest in maintaining, despite the 
absence of any corroboration, that he suffered a head injury 
in service.  See Pond v. West, 12 Vet. App. 341, 345 (1999) 
(Board may consider the personal interest the veteran-expert 
has in his own case).  Under the circumstances in this case, 
the Board concludes that the veteran's statements and 
testimony regarding a head injury in service are not 
credible.  Thus, the Board finds that the veteran did not 
incur a head injury in service.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a head injury, to include 
defective vision and hearing; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With respect to the veteran's headaches, the Board 
acknowledges that the veteran complained of headaches in 
service and reported occasional headaches at his post-service 
December 1944 VA examination.  The Board notes that the 
veteran testified at his recent Board hearing that he no 
longer gets headaches that often.  Further, the Board 
observes that the veteran has not presented competent medical 
evidence of a current disability manifested by headaches.  In 
this regard, the Board observes that, in the absence of proof 
of a present disability, there can be no valid claim for 
service connection.  See 38 U.S.C.A. § 1110; Degmetich v. 
Brown, 104 F3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Regarding the veteran's defective vision, at the January 2004 
Board hearing, the veteran testified that he has blurry 
vision as a result of his alleged in-service head injury.  As 
discussed above, the veteran is not entitled to service 
connection for residuals of a head injury, to include 
defective vision.  The Board observes that the veteran has 
not contended that his defective vision is due to any event 
in service other than the alleged head injury; however, the 
Board will consider whether the veteran is otherwise entitled 
to service connection for this condition.  

The Board observes that service medical records fail to show 
complaints of or treatment for defective vision.  In fact, an 
April 1944 service medical record shows that the veteran 
denied visual disturbances.  In addition, the December 1944 
VA examination report indicated negative eye reactions and 
provided no diagnosis related to the veteran's eyes.  The 
Board acknowledges that the veteran underwent post-service 
eye surgery in February and May 1991.  The Board observes, 
however, that this is over 46 years after separation from 
service.  The Board also notes that the veteran carries 
several diagnoses, including glaucoma and cataracts.  The 
Board observes, however, that the veteran has not presented 
competent medical evidence of a relationship between his 
defective vision and service.  In this regard, the Board 
observes that the veteran, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the above, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for defective vision; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49.

In terms of the veteran's defective hearing, the veteran 
contends that he has defective hearing as a result of his 
alleged in-service head injury.  As discussed above, the 
veteran is not entitled to service connection for residuals 
of a head injury, to include defective hearing.  The Board 
observes that the veteran has not contended that his 
defective hearing is due to any event in service other than 
the alleged head injury; however, as above, the Board will 
consider whether the veteran is otherwise entitled to service 
connection for this condition.  

The Board observes that service medical records fail to show 
complaints of or treatment for defective hearing.  
Additionally, the Board observes that the December 1944 VA 
examination report reflected negative ear reactions and 
provided no diagnosis related to his hearing.  Moreover, the 
Board notes that the veteran testified that his defective 
hearing started one day about 15 years ago while he was 
taking a shower, and described his defective hearing as a 
cloggy feeling like when flying.  In this regard, the Board 
observes that the veteran's testimony places the onset of his 
defective hearing at around 1989, which is 45 years after 
separation from service and well outside of the presumptive 
one-year period for chronic diseases under 38 C.F.R. § 3.307.  
Moreover, the Board observes that the veteran has not 
presented competent medical evidence of a current diagnosis 
of defective hearing.  Here, the Board again observes that 
there can be no valid claim for service connection in the 
absence of proof of a present disability.  See 38 U.S.C.A. 
§§ 1110, 1131; Degmetich, 104 F3d 1328; Gilpin, 155 F3d 1353; 
Brammer, 3 Vet. App. 223.  Furthermore, the Board observes 
that the veteran has not presented competent medical evidence 
of a relationship between his defective hearing and service.  

Given the above, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for defective hearing; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49.

In sum, the Board concludes that the veteran is not entitled 
to service connection for residuals of a head injury, to 
include defective vision and hearing, or otherwise entitled 
to service connection for defective vision or hearing.

New and Material Evidence

The VCAA and its implementing regulations are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim" for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The Secretary 
specifically provided that the amendment to section 3.156(a) 
would be applicable to any claim to reopen a finally decided 
claim received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  

Inasmuch as the veteran's request to reopen his claim was 
received in April 2001, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

In a January 1945 rating decision, the RO essentially denied 
service connection for constitutional psychopathic state with 
emotional instability.  The veteran was notified of the 
decision in January 1945.  The veteran did not appeal the 
determination.  Therefore, the January 1945 decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2003).  Thus, new and material evidence is needed 
to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001); Barnett v. Brown, 83 F.3d. at 
1383.  

VA must review all of the evidence submitted since the 
January 1945 rating decision in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In this case, although the veteran has submitted additional 
evidence since the January 1945 rating decision, none of the 
evidence relates to his claim for service connection for 
constitutional psychopathic state with emotional instability.  
Thus, while the additional evidence is new in that it 
contains information which was not previously of record, the 
Board observes that the information is not material as it 
does not bear directly and substantially upon the specific 
matter under consideration.

Given the foregoing, the Board concludes that the additional 
evidence, by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  Therefore, the Board must find that 
new and material evidence has not been received to reopen the 
claim of entitlement to service connection for constitutional 
psychopathic state with emotional instability.


ORDER

Service connection for residuals of a head injury, to include 
defective vision and hearing, is denied.

Service connection for defective vision is denied.

Service connection for defective hearing  is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
constitutional psychopathic state with emotional instability, 
the appeal is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



